Opinions of the Colorado Supreme Court are available to the
           public and can be accessed through the Judicial Branch’s homepage at
             http://www.courts.state.co.us. Opinions are also posted on the
             Colorado Bar Association’s homepage at http://www.cobar.org.


                                                       ADVANCE SHEET HEADNOTE
                                                                      May 4, 2020

                                      2020 CO 32

No. 19SC118, People In Interest of G.S.S.—Children’s Code—Juvenile Court—
Delinquency—Bail—Speedy Trial.

         Section 19-2-509(4)(b), C.R.S. (2019), provides that juveniles who are denied

bail “must be tried on the charges on which the bail is denied” within sixty days

“after the entry of such order or within sixty days after the juvenile’s entry of a

plea.”     In this case, the supreme court interprets section 19-2-509(4)(b) and

concludes that it is ambiguous with regard to the type of right it confers and,

consequently, to the remedy for its violation. Because section 19-2-509(4)(b) is

ambiguous, the supreme court next considers whether the legislature intended

section 19-2-509(4)(b) to be a bail statute—and have violations remedied through

immediately holding a bail hearing and ordering the juvenile’s release—or a

speedy trial statute—and have violations remedied through dismissal.              The

supreme court concludes that section 19-2-509(4)(b) is a bail statute and thus holds

that the remedy for a violation of section 19-2-509(4)(b) is for the court to
immediately hold a bail hearing and order the juvenile’s release. Accordingly, the

judgment of the court of appeals is reversed.




                                        2
                  The Supreme Court of the State of Colorado
                  2 East 14th Avenue • Denver, Colorado 80203

                                    2020 CO 32

                       Supreme Court Case No. 19SC118
                     Certiorari to the Colorado Court of Appeals
                      Court of Appeals Case No. 17CA1678

                                    Petitioner:

                      The People of the State of Colorado,

                                 In the Interest of

                                   Respondent:

                                       G.S.S.

                               Judgment Reversed
                                    en banc
                                  May 4, 2020


Attorneys for Petitioner:
Philip J. Weiser, Attorney General
Joseph G. Michaels, Senior Assistant Attorney General
      Denver, Colorado

Christian Champagne, District Attorney, Sixth Judicial District
Sean Murray, Deputy District Attorney
      Durango, Colorado

Attorneys for Respondent:
Megan A. Ring, Public Defender
Ryann S. Hardman, Deputy Public Defender
      Denver, Colorado


JUSTICE BOATRIGHT delivered the Opinion of the Court.
¶1    Section 19-2-509(4)(b), C.R.S. (2019), provides that juveniles who are denied

bail “must be tried on the charges on which the bail is denied” within sixty days

“after the entry of such order or within sixty days after the juvenile’s entry of a

plea.” Noticeably absent from section 19-2-509(4)(b) is the remedy for a violation

of that direction, rendering ambiguous what should happen when a juvenile is

held without bail for more than sixty days and has not been tried on the charges

against him. This case requires us to resolve that ambiguity.

¶2    After being charged, fourteen-year-old G.S.S. was detained for more than

three months without bail, even though he had not entered a plea and had not

been tried on the charges against him. At that point, G.S.S.’s counsel filed a motion

to dismiss, arguing that G.S.S.’s “right to a speedy trial” had been violated under

section 19-2-509(4)(b). The trial court agreed and dismissed the case against G.S.S.

with prejudice, and the court of appeals affirmed in People in Interest of G.S.S., 2019

COA 4M, __ P.3d __. We then granted certiorari to determine the proper remedy

for a violation of the sixty-day limit in section 19-2-509(4)(b).

¶3    We first conclude that section 19-2-509(4)(b) is ambiguous because its plain

language does not make clear what type of right—bail or speedy trial—it confers,

nor does it provide a remedy for its violation.           We next interpret section

19-2-509(4)(b) and conclude that the legislature intended it to be a bail statute and

not a speedy trial statute; thus, the remedy for a violation of section 19-2-509(4)(b)

                                           2
should correspond to a bail right and not a speedy trial right. We therefore hold

that the remedy for a violation of section 19-2-509(4)(b) is for the court to

immediately hold a bail hearing and order the juvenile’s release. Accordingly, we

reverse the judgment of the court of appeals and remand for reinstatement of the

delinquency petition and for further proceedings consistent with this opinion.

                       I. Facts and Procedural History

¶4    In April 2017, the police arrested G.S.S. after investigating him for

threatening to shoot fellow students at his middle school. Upon his arrest, G.S.S.

was taken into custody and placed in detention. His arrest warrant stated that bail

was fixed at $50,000. The People then charged him with two delinquent acts:

(1) interference with staff, faculty, or students of educational institutions; and

(2) attempted possession of an explosive or incendiary device.

¶5    At G.S.S.’s initial detention hearing, the People recommended that he

remain detained pending psychological testing and a risk assessment evaluation.

G.S.S.’s counsel, however, requested that G.S.S. be released from custody, arguing

that an initial psychological report was not necessary to formulate a release plan.

The trial court expressed that its “primary concern” was community safety, and it

continued the detention hearing so that the parties could arrange psychological

testing and a risk assessment evaluation. Accordingly, G.S.S. was held without

bail, and he remained in custody.


                                         3
¶6    Over the next three months, the trial court held numerous detention

hearings. However, G.S.S. was not psychologically tested at any point throughout

those three months, so a risk assessment evaluation was not created. As a result,

both the defense and prosecution requested several continuances. The trial court

granted the requests and continued to order that G.S.S. be detained pending

evaluation and assessment. Thus, G.S.S. continued to be detained without bail.

¶7    More than three months after the initial detention hearing, the People

requested a hearing “to determine and comply with” G.S.S.’s “speedy trial rights”

under section 19-2-509(4)(b). Soon thereafter, G.S.S.’s counsel filed a motion to

dismiss “for violation of the statutory right to a speedy trial” under section

19-2-509(4)(b), which directs that after the initial detention hearing, a juvenile who

is denied bail or whose bail is revoked or increased “and who remains in custody

or detention, must be tried on the charges [for which bail is denied, revoked, or

increased] within sixty days after the entry of such order or within sixty days after

the juvenile’s entry of a plea, whichever date is earlier.” Because G.S.S. had been

detained for longer than sixty days, his counsel argued that his right to a speedy

trial had been violated and thus that the case must be dismissed.

¶8    Following a hearing, the trial court agreed that G.S.S. had a right to a speedy

trial under section 19-2-509(4)(b) and that this right had been violated. Further, it

agreed that the remedy under section 19-2-509(4)(b) was dismissal with prejudice

                                          4
under the adult speedy trial statute, section 18-1-405, C.R.S. (2019), which

explicitly instructs that the remedy for violation of speedy trial rights is dismissal

with prejudice. § 18-1-405(1). Thus, the trial court dismissed the case against

G.S.S. with prejudice, and G.S.S. was released from detention.

¶9    The People appealed. A division of the court of appeals affirmed the trial

court, holding that a failure to bring a juvenile to trial within sixty days after a no-

bail order amounts to a violation of the juvenile’s speedy trial rights and that no

speedy trial exceptions applied. G.S.S., ¶ 1. Judge Jones dissented, arguing both

that the delays were attributable to G.S.S. and that he was unconvinced that the

adult speedy trial remedy applied to section 19-2-509(4)(b). 2019 COA 4M, __ P.3d

__, ¶ 37 (Jones, J., dissenting). We granted certiorari and now reverse.

                                    II. Analysis
¶10   We first identify the appropriate standard of review. Next, we discuss the

statutory framework for juvenile speedy trial and bail rights, and we conclude that

section 19-2-509(4)(b) is ambiguous with regard to the type of right it confers and,

consequently, to the remedy for its violation.           Last, we interpret section

19-2-509(4)(b) and conclude that it is a bail statute and not a speedy trial statute;

thus, the remedy for a violation of section 19-2-509(4)(b) should correspond to a

bail right and not a speedy trial right. We therefore hold that the remedy for a




                                           5
violation of section 19-2-509(4)(b) is to immediately hold a bail hearing and order

the juvenile’s release.

                A. Standard of Review and Rules of Statutory
                                Construction

¶11   Statutory interpretation is an issue of law, which we review de novo.

People v. Iannicelli, 2019 CO 80, ¶ 19, 449 P.3d 387, 391. In interpreting a statute,

our principal goal is to determine and give effect to the legislature’s intent. Id. We

begin this inquiry by looking to the statute’s plain language, giving its words and

phrases their plain and ordinary meanings. Id. In so doing, we read the legislative

scheme as a whole and give consistent, harmonious, and sensible effect to all of its

parts. Id. at ¶ 20, 449 P.3d at 391.

¶12   If the statute is unambiguous, we need not utilize any other tools of

statutory construction. Carrera v. People, 2019 CO 83, ¶ 18, 449 P.3d 725, 729. If it

is ambiguous, however, we may consider other interpretive tools to determine the

legislature’s intent. Id. A statute is ambiguous when it is reasonably susceptible

to multiple interpretations. Id. “Perhaps the best guide to intent is the declaration

of policy which frequently forms the initial part of an enactment.” City & Cty. of

Denver Sch. Dist. No. 1 v. Denver Classroom Teachers Ass’n, 2017 CO 30, ¶ 11,

407 P.3d 1220, 1223 (quoting St. Luke’s Hosp. v. Indus. Comm’n, 349 P.2d 995, 997

(Colo. 1960)). We may also consider the object sought to be attained by the statute,

laws on the same or similar subjects, and the consequences of a particular
                                          6
construction. See, e.g., § 2-4-203, C.R.S. (2019). In utilizing these tools, “[w]e avoid

interpreting a statute in a way that would lead to an absurd result.” Martinez v.

People, 2020 CO 3, ¶ 20, 455 P.3d 752, 757.

           B. Section 19-2-509(4)(b) Does Not State Whether It
         Protects a Juvenile’s Right to Bail or a Speedy Trial and
        Does Not Contain a Remedy for Its Violation, Rendering It
                                Ambiguous

¶13   In article 2 of the Children’s Code, the General Assembly laid out the

processes and procedures for juvenile proceedings, including with respect to bail

and a speedy trial.

¶14   A juvenile’s statutory right to bail is dictated by section 19-2-509, which is

titled “Bail.” Subsection (4)(b) concerns the conditions of bail and the procedure

for any modification to bail. Its last sentence provides that a detained juvenile

must be brought to trial within sixty days of a denial, revocation, or increase of

bail. In full, subsection (4)(b) reads as follows:

      In setting, modifying, or continuing any bail bond, it must be a
      condition that the released juvenile appear at any place and upon any
      date to which the proceeding is transferred or continued. Further
      conditions of every bail bond must be that the released juvenile not
      commit any delinquent acts or harass, intimidate, or threaten any
      potential witnesses. The judge or magistrate may set any other
      conditions or limitations on the release of the juvenile as are
      reasonably necessary for the protection of the community. Any
      juvenile who is held without bail or whose bail or bail bond is revoked or
      increased under an order entered at any time after the initial detention
      hearing pursuant to subsection (3) of this section and who remains in
      custody or detention, must be tried on the charges on which the bail is denied
      or the bail or bail bond is revoked or increased within sixty days after the
                                            7
      entry of such order or within sixty days after the juvenile’s entry of a plea,
      whichever date is earlier; except that, if the juvenile requests a jury trial
      pursuant to section 19-2-107, the provisions of section 19-2-107(4) apply.

§ 19-2-509(4)(b) (emphasis added).

¶15   Section 19-2-509(4)(b) does not explicitly state what type of right—bail or

speedy trial—it protects, nor does it provide a remedy for its violation. The People

argue it is a bail right with a hearing remedy, while G.S.S. argues it is a speedy

trial right with a dismissal remedy. In making his argument, G.S.S. relies on

section 19-2-108, C.R.S. (2019), which is article 2’s predominant speedy trial statute.

¶16   Section 19-2-108(1) states that a juvenile’s “right to a speedy trial shall be

governed by [the adult speedy trial provision] . . . and rule 48(b) of the Colorado

rules of criminal procedure.” The adult speedy trial provision, section 18-1-405,

instructs that a defendant must be brought to trial “within six months from the

date of the entry of a plea of not guilty.” § 18-1-405(1). If he is not, the charges

against him must be dismissed with prejudice. Id.

¶17   As relevant to this case, section 19-2-108(2)(d) states that in “bringing an

adjudicatory action against a juvenile . . . the court shall comply with the deadlines

for . . . [h]olding the adjudicatory trial, as specified in section 19-2-708(1),” C.R.S.

(2019). Section 19-2-708(1) dictates that the court “shall hold [an] adjudicatory trial

within sixty days following the entry of a [juvenile’s] plea of not guilty,” unless

the juvenile has requested a jury trial under section 19-2-107, C.R.S. (2019).


                                            8
¶18   Taking these statutes together, there is at least one definite point in time

when a juvenile’s right to a speedy trial begins to run: when he enters a not-guilty

plea. This much is undisputed. But G.S.S. argues that, although the juvenile

speedy trial statute (section 19-2-108) does not reference the juvenile bail statute

(section 19-2-509), the latter nonetheless introduces another point in time when a

juvenile’s right to a speedy trial begins to run: when the juvenile is denied bail (or

has his bail revoked or increased). The success of this argument depends on

whether section 19-2-509(4)(b) is a speedy trial statute or a bail statute.

¶19   By its plain language, section 19-2-509(4)(b) does not indicate whether it

protects a juvenile’s right to bail or a speedy trial, and it does not contain a remedy

for its violation. Thus, we cannot determine from the plain language of the statute

alone whether the legislature meant subsection (4)(b) to confer a right to a speedy

trial—and have violations remedied through dismissal—or the right to bail—and

have violations remedied through immediately holding a bail hearing and

ordering the juvenile’s release.

¶20   Because section 19-2-509(4)(b) could be reasonably interpreted either of

these ways, it is ambiguous. Therefore, we must now turn to other aids of

construction to determine and effectuate the legislature’s intent.




                                          9
          C. Section 19-2-509(4)(b) Is a Bail Statute, and the Remedy
         for Its Violation Is to Immediately Hold a Bail Hearing and
                         Order the Juvenile’s Release

¶21     We conclude that the legislature intended section 19-2-509(4)(b) to be a bail

statute, with the accompanying remedy of immediately holding a bail hearing and

ordering the juvenile’s release. We reach this conclusion because (1) section

19-2-509 as a whole functions as a bail statute in both form and substance, (2) this

reading aligns with the adult bail and speedy trial statutes, and (3) this reading

best comports with the legislature’s stated purpose for article 2 of the Children’s

Code.

¶22     First, we determine that section 19-2-509 as a whole functions as a bail

statute in both form and substance. Most notably, section 19-2-509 is titled, “Bail”;

while “not dispositive of legislative intent,” “the heading of a statute . . . can aid in

determining legislative intent,” Jefferson Cty. Bd. of Equalization v. Gerganoff,

241 P.3d 932, 936 (Colo. 2010). Significantly, the entire statute heeds this title

because it is exclusively about bail, laying out a juvenile’s eligibility for bail; the

types of bail available; the conditions for bail; a juvenile’s parent, guardian, or legal

custodian’s role in the bail process; etc. See § 19-2-509. In other words, section

19-2-509 is wholly concerned with a juvenile’s statutory right to bail.

¶23     G.S.S. nevertheless argues that while the first three sentences of section

19-2-509(4)(b) plainly concern bail (specifically, the contours of a trial court’s


                                           10
ability to set, modify, or continue bail and bail conditions), its last sentence—that

a detained juvenile must be tried within sixty days of an order denying, revoking,

or increasing bail—confers to juveniles an additional speedy trial right.          We

disagree. It makes little sense that the legislature would include a speedy trial

right in one sentence of one subsection of a statute that otherwise functions

entirely as a bail statute. Nor does it make sense that the legislature would

introduce a speedy trial right with a separate timing mechanism in section

19-2-509(4)(b) when section 19-2-108—the statute actually titled “Speedy trial-

procedural schedule”—does not reference section 19-2-509(4)(b) or mention the

possibility of the right to a speedy trial beginning to run upon bail denial,

revocation, or increase. Rather, it makes the most sense that the legislature

intended to confer to detained juveniles an entirely different right in the last

sentence of section 19-2-509(4)(b): the right to be released from custody if they are

not tried within sixty days of a court’s denial of (or revocation or increase in) bail.

¶24   Second, we note that the juvenile bail and speedy trial statutes largely align

with the adult bail and speedy trial statutes. Like article 2 of the Children’s Code,

the adult criminal code has separate statutes that address the rights to a speedy

trial and bail. As in the juvenile speedy trial framework laid out in section

19-2-108, which depends on and incorporates the adult speedy trial statute, an

adult’s right to a speedy trial begins to run upon the entry of a not-guilty plea.

                                          11
§ 18-1-405(1). It makes no mention of running upon bail denial, revocation, or

increase. Furthermore, the provision of the juvenile bail statute at issue here,

section 19-2-509(4)(b), mirrors a provision of the adult bail statute, section

16-4-101(4), C.R.S. (2019). That adult bail provision provides that the trial of an

individual who is being detained without bail should commence within ninety-

one days of the court’s denial of bail. § 16-4-101(4). Unlike section 19-2-509(4)(b),

however, the adult bail provision goes on to explicitly dictate the remedy for a

violation of this direction, stating that “[i]f the trial is not commenced within

ninety-one days and the delay is not attributable to the defense, the court shall

immediately schedule a bail hearing and shall set the amount of the bail for the

person.” § 16-4-101(4).

¶25   Indeed, the juvenile speedy trial statute, section 19-2-108, relies so heavily

on the adult speedy trial statute, section 18-1-405, that it would be illogical for the

legislature to create a discrete speedy trial right for juveniles that is nowhere to be

found in the corresponding adult scheme.          Further, the similarities between

section 19-2-509(4)(b) and the adult bail provision suggest that the legislature

intended the two provisions to be analogous. Thus, it makes sense that the remedy

for section 19-2-509(4)(b) should mirror that of its adult counterpart, section

16-4-101(4).




                                          12
¶26   Last, the legislature’s stated purpose for article 2 supports the conclusion

that the legislature intended section 19-2-509(4)(b) to be a bail statute with a bail-

related remedy. The article’s legislative declaration emphasizes that the intent of

article 2 is focused on both community/public safety and the juvenile’s interests.

The declaration states that the article is designed “to protect, restore, and improve

the public safety by creating a system of juvenile justice that will appropriately

sanction juveniles who violate the law” but that, while public safety is

“paramount,” “the juvenile justice system shall take into consideration the best

interests of the juvenile, the victim, and the community in providing appropriate

treatment to reduce the rate of recidivism in the juvenile justice system and to

assist the juvenile in becoming a productive member of society.” § 19-2-102(1),

C.R.S. (2019). The declaration further states that “the public has the right to safe

and secure homes and communities and that when a delinquent act occurs[,] such

safety and security is compromised; and the result is harm to the victim, the

community, and the juvenile offender.” § 19-2-102(2). Consistent with these

principles, the “underlying theme [to juvenile justice proceedings] is providing

guidance and rehabilitation for a juvenile offender and protection for society.”

People in the Interest of W.P., 2013 CO 11, ¶ 21, 295 P.3d 514, 521.

¶27   It would contravene this underlying theme to conclude that section

19-2-509(4)(b) is a speedy trial statute and that the remedy for its violation is

                                          13
dismissal with prejudice. Dismissing a juvenile’s charges with prejudice does not

protect public safety, nor does it assist the juvenile in becoming a productive

member of society. While the legislature has explicitly provided this remedy for

some juvenile speedy trial violations, see § 19-2-108(1) (incorporating the adult

speedy trial provision, which explicitly states that the remedy for speedy trial

violations is dismissal with prejudice), extending this remedy beyond where it is

plainly provided would undercut the legislative intent behind article 2. Thus, we

are persuaded that had the legislature intended for such an extreme remedy to

apply, it would have specifically stated that a violation of section 19-2-509(4)(b)

should result in dismissal.

¶28   Accordingly,    we      conclude   that   the   legislature   intended   section

19-2-509(4)(b) to be a bail statute, meaning that any remedy for violating a bail

statute should address bail. We thus hold that, if a juvenile is detained for more

than sixty days in violation of section 19-2-509(4)(b), the court should immediately

hold a bail hearing and order the juvenile’s release.1




1 We recognize that release is not the remedy provided in the adult speedy trial
statute, which applies only when a defendant is denied bail, and which requires the
court to “immediately schedule a bail hearing” and to “set the amount of the bail
for the person.” § 16-4-101(4). But because the juvenile bail statute applies to
juveniles whose bail has been denied, revoked, or increased, simply setting a bail
amount alone would not suffice for juveniles whose bail was improperly increased
in violation of section 19-2-509(4)(b).

                                          14
                                 III. Application

¶29   In this case, G.S.S. never entered a not-guilty plea; thus, his right to a speedy

trial never began to run and therefore was not violated.           See §§ 18-1-405(1),

19-2-108(1). But G.S.S. was detained for roughly three months without bail and

without being tried on the charges against him, which is a clear violation of section

19-2-509(4)(b). Yet because we conclude that the remedy for such a violation is to

immediately hold a bail hearing and order the juvenile’s release, the trial court

here erred when it dismissed G.S.S.’s case with prejudice.

                                 IV. Conclusion

¶30   For the foregoing reasons, we reverse the judgment of the court of appeals

and remand the case for reinstatement of the delinquency petition and for further

proceedings consistent with this opinion.




                                          15